NOTICE: This opinion is subject to modification resulting from motions for reconsideration under Supreme Court
Rule 27, the Court’s reconsideration, and editorial revisions by the Reporter of Decisions. The version of the
opinion published in the Advance Sheets for the Georgia Reports, designated as the “Final Copy,” will replace any
prior version on the Court’s website and docket. A bound volume of the Georgia Reports will contain the final and
official text of the opinion.


In the Supreme Court of Georgia



                                                    Decided: May 3, 2022


     S21U0879. IN RE: FORMAL ADVISORY OPINION NO. 20-1.


         PER CURIAM.

         On September 9, 1994, this Court approved State Bar of

Georgia Formal Advisory Opinion (“FAO”) 94-3, which addresses

and provides guidance concerning former Standard of Conduct 47 in

answering the question: “May a lawyer properly contact and

interview former employees of an organization represented by

counsel to obtain information relevant to litigation against the

organization?” On June 12, 2000, we issued an order adopting the

Georgia Rules of Professional Conduct (“GRPC”) found in Bar Rule

4-102 (d), which replaced the Standards of Conduct. In response to

these actions, the State Bar’s Formal Advisory Opinion Board

(“Board”) determined that the substance and conclusion reached in

FAO 94-3 remained the same under the applicable GRPC.
Accordingly, in September 2004, the Board added a headnote to FAO

94-3 that references GRPC 4.2 and 4.3, which correlate to Standard

of Conduct 47 and the ethical issues addressed in FAO 94-3. See

FAO 94-3 (noting in a headnote that attorneys should refer to GRPC

4.2 and 4.3, and in another headnote that “[f]or certain existing

Formal Advisory Opinions . . . it is the opinion of the Formal

Advisory Opinion Board that the substance and conclusion reached

under the Standards, [Ethical Considerations] and/or [Directory

Rules] remains the same under the Georgia Rules of Professional

Conduct”).

     In addition to its connection to former Standard 47, FAO 94-3

references FAO 87-6, which this Court withdrew on February 18,

2019.1 On October 24, 2019, the Board determined that adding

further statements to the FAO 94-3 headnote was not the best way

to address the withdrawn opinion. Thus, the Board redrafted FAO



     1  FAO 87-6 addressed the “[e]thical propriety of a lawyer interviewing
the officers and employees of an organization when that organization is the
opposing party in litigation without consent of [the] organization.”

                                     2
94-3, removing the references to FAO 87-6. Additionally, redrafting

allowed for insertion of proper internal reference to the GRPC.

     Pursuant to Bar Rule 4-403 (d),2 FAO 20-1, the redrafted FAO


     2 Bar Rule 4-403 (d) states:
     After the Formal Advisory Opinion Board makes a final
     determination that the Proposed Formal Advisory Opinion should
     be drafted and filed, the Formal Advisory Opinion shall then be
     filed with the Supreme Court of Georgia and republished either in
     an official publication of the State Bar of Georgia or on the website
     of the State Bar of Georgia. If the proposed Formal Advisory
     Opinion is to be republished on the State Bar of Georgia website
     only, the State Bar of Georgia will send advance notification by e-
     mail to the entire membership that have provided the State Bar of
     Georgia with an e-mail address, that the proposed opinion will be
     republished on the State Bar of Georgia website. Unless the
     Supreme Court of Georgia grants review as provided hereinafter,
     the opinion shall be binding only on the State Bar of Georgia and
     the person who requested the opinion, and not on the Supreme
     Court of Georgia, which shall treat the opinion as persuasive
     authority only. Within 20 days of the filing of the Formal Advisory
     Opinion or the date the official publication is mailed to the
     members of the State Bar of Georgia (if the opinion is published in
     an official publication of the State Bar of Georgia), or first appears
     on the website of the State Bar of Georgia (if the opinion is
     published on the website), whichever is later, the State Bar of
     Georgia or the person who requested the opinion may file a petition
     for discretionary review thereof with the Supreme Court of
     Georgia. The petition shall designate the Formal Advisory Opinion
     sought to be reviewed and shall concisely state the manner in
     which the petitioner is aggrieved. If the Supreme Court of Georgia
     grants the petition for discretionary review or decides to review the
     opinion on its own motion, the record shall consist of the comments
     received by the Formal Advisory Opinion Board from members of
     the State Bar of Georgia. The State Bar of Georgia and the person
     requesting the opinion shall follow the briefing schedule set forth

                                       3
94-3, appeared for first publication on the State Bar’s website on

November 16, 2020, after which time the Board received comments

on the opinion. On January 20, 2021, the Board made a final

determination that FAO 20-1 should be approved as drafted and

filed with this Court pursuant to Bar Rule 4-403 (d). The State Bar

filed a petition for discretionary review on March 31, 2021, and we

granted review on May 3, 2021.

      Although the language of the question presented in FAO 20-1

is slightly different from that set forth in FAO 94-3, FAO 20-1

addresses the same ethical issue that was addressed in FAO 94-3. 3

It does so by providing an interpretation of the GRPC rather than




      in Supreme Court of Georgia Rule 10, counting from the date of
      the order granting review. The final determination may be either
      by written opinion or by order of the Supreme Court of Georgia and
      shall state whether the Formal Advisory Opinion is approved,
      modified or disapproved, or shall provide for such other final
      disposition as is appropriate.
      3 The question presented in FAO 94-3 was: “May a lawyer properly

contact and interview former employees of an organization represented by
counsel to obtain information relevant to litigation against the organization?”
The question presented in FAO 20-1 is: “Whether a lawyer may properly
communicate with a former employee of a represented organization to acquire
relevant information, without obtaining the consent of the organization’s
counsel.”
                                      4
the since-repealed Standards of Conduct and reaches the same basic

conclusion as FAO 94-3:

     Generally, a lawyer may communicate with a former
     employee of an organization that is represented by
     counsel without obtaining that counsel’s consent,
     provided that the lawyer fully discloses to the former
     employee, before initiating the communication, the
     following information: (1) the identity of the lawyer’s
     client and the nature of that client’s interest in relation to
     the organization (i.e., the former employer); and (2) the
     reason for the communication and the essence of the
     information sought.

FAO 20-1.

     The Georgia Defense Lawyers Association (“GDLA”) raised

concerns over FAO 20-1 and filed a brief in opposition to its

approval. The Court heard arguments from the State Bar and the

GDLA on October 20, 2021.4 Central to GDLA’s argument was how

to interpret GRPC 4.2 and 4.2 Comment 4A. GRPC 4.2 (a),

commonly known as the “anti-contact rule,” provides:

     A lawyer who is representing a client in a matter shall not
     communicate about the subject of the representation with
     a person the lawyer knows to be represented by another
     lawyer in the matter, unless the lawyer has the consent
     of the other lawyer or is authorized to do so by law or court

     4   We thank Professor Lonnie Brown, who argued on behalf of the Board.
                                      5
     order.

     Comment 4A to GRPC 4.2 explains who does and does not come

within the anti-contact protections provided by GRPC 4.2, stating in

relevant part:

     In the case of an organization, this Rule prohibits
     communications with an agent or employee of the
     organization who supervises, directs or regularly consults
     with the organization’s lawyer concerning the matter or
     has authority to obligate the organization with respect to
     the matter, or whose act or omission in connection with
     the matter may be imputed to the organization for
     purposes of civil or criminal liability.

     GDLA contended in its brief that former employees fall within

the “three types of agents or employees of a represented organization

who may not be contacted on an ex parte basis by an opposing

lawyer[.]” However, this argument is incorrect. This Court clarified

the distinction between an opposing lawyer’s communication with

employees and former employees of a represented organization

when we amended Comment 4A to GRPC 4.2 in an order issued on

November 3, 2011. 5 See Order on the Motion to Amend the Rules


     5   The former version of Comment 4A, in relevant part, stated the

                                   6
and Regulations of the State Bar of Georgia (Nov. 3, 2011). We

approved the deletion of broader references to “persons” and “any

other person” and replaced them with the narrower and more

precise phrase “agent or employee.” See id. The approved amended

version also excluded the term “former employee” from the

comment,      noting    instead    that    communications       with       such

individuals were addressed by FAO 94-3. See Order on the Motion

to Amend the Rules and Regulations of the State Bar of Georgia

(Nov. 3, 2011).

     After considering the submission from the Board, the briefing

and arguments before the Court, and the record as a whole, we



following:
      In the case of an organization, this Rule prohibits communications
      by a lawyer for another person or entity concerning the matter in
      representation with persons having a managerial responsibility on
      behalf of the organization, and with any other person whose act or
      omission in connection with that matter may be imputed to the
      organization for purposes of civil or criminal liability or whose
      statement may constitute an admission on the part of the
      organization. If an agent or employee of the organization is
      represented in the matter by his or her own counsel, the consent
      by that counsel to a communication will be sufficient for purposes
      of this Rule. Compare Rule 3.4(f): Fairness to Opposing Party and
      Counsel.

                                      7
hereby retract Formal Advisory Opinion 94-3 and approve Formal

Advisory Opinion 20-1, with modifications that are explained below

in footnote 6. The modified version of FAO 20-1 is attached to this

opinion as an appendix. 6

     Formal Advisory Opinion 20-1 approved as modified. All the
Justices concur.




      6 Georgia attorneys are governed by the Georgia Rules of Professional
Conduct. Although certain rules in the GRPC contain similar or identical
language to corollary rules in the American Bar Association Model Rules of
Professional Conduct (“ABA Rules”), this Court has not adopted the ABA Rules
or the comments to the ABA Rules wholesale. Accordingly, we have modified
the proposed FAO 20-1 to omit all of footnote 1 and a portion of footnote 3 in
the proposed FAO, which contained references to ABA Model Rule 4.2,
Comment 7 to that rule, and ABA Formal Opinion 91-359 (March 22, 1991).
The remaining portion of what was originally footnote 3 is now footnote 2 of
the modified and approved FAO. The references to that ABA rule, comment,
and formal opinion are not the basis for the guidance provided in FAO 20-1. To
the extent the ABA Rules say more than the GRPC, they are not binding on
Georgia attorneys. To the extent the ABA Rules are identical to the GRPC, it
is unnecessary to look to the ABA Rules for guidance. Thus, to avoid confusion,
we rely solely on the GRPC. In analyzing questions related to professional
ethics, Georgia attorneys should reference the ABA Rules and any related
comments or advisory opinions only as persuasive rather than binding
authority. The persuasiveness of ABA authority for interpreting Georgia rules
depends on (1) the similarity to Georgia text of the ABA text that is being
interpreted, and (2) the extent to which the ABA authority is based on an
interpretation of the actual text of that similar rule.
                                      8
                   PROPOSED FORMAL ADVISORY OPINION NO. 20-1
                  (Redrafted Version of Formal Advisory Opinion No. 94-3)


QUESTION PRESENTED:

Whether a lawyer may properly communicate with a former employee of a represented
organization to acquire relevant information, without obtaining the consent of the organization’s
counsel.

SUMMARY ANSWER:

Generally, a lawyer may communicate with a former employee of an organization that is
represented by counsel without obtaining that counsel’s consent, provided that the lawyer fully
discloses to the former employee, before initiating the communication, the following information:
(1) the identity of the lawyer’s client and the nature of that client’s interest in relation to the
organization (i.e., the former employer); and (2) the reason for the communication and the essence
of the information sought. After making these disclosures, the lawyer must also obtain the former
employee’s consent to the communication.

Furthermore, in communicating with the former employee, the lawyer must not utilize methods of
obtaining information that would violate the legal rights of the former employee or the represented
organization, such as inquiring into information that may be protected by the attorney-client
privilege or other evidentiary privilege.

Finally, if the lawyer knows or at any point determines that the former employee is individually
represented by counsel in the matter, the lawyer may not communicate with the former employee,
unless authorized by law or court order to do so, without obtaining the former employee’s
counsel’s consent.

OPINION:

The question presented relates to the propriety of a lawyer seeking to obtain information from a
former employee of an organization that is represented by counsel. Counsel for an organizational
client undoubtedly would prefer that an adverse lawyer not be permitted to communicate with
former employees of the organization for the purpose of obtaining information that could be used
against the organization. However, prohibiting such communications by a lawyer, without the
consent of the organization's counsel, would give that counsel a right of information control that
is not supported by any rule of professional conduct.

Georgia Rule of Professional Conduct 4.2, commonly known as the anti-contact rule, only
addresses a lawyer’s ability to communicate about the subject matter of a representation with a
person who is represented by counsel in the matter. Specifically, Rule 4.2(a) provides:

               A lawyer who is representing a client in a matter shall not
               communicate about the subject of the representation with a person
                    the lawyer knows to be represented by another lawyer in the matter,
                    unless the lawyer has the consent of the other lawyer or is authorized
                    to do so by law or court order.

Rule 4.2 prohibits communication with some but not all of the constituents of the organization.
Comment 4A to Rule 4.2 explains which constituents fall within the rule’s anti-contact
protections—

                    In the case of an organization, this Rule prohibits communications
                    with an agent or employee of the organization who supervises,
                    directs or regularly consults with the organization's lawyer
                    concerning the matter or has authority to obligate the organization
                    with respect to the matter, or whose act or omission in connection
                    with the matter may be imputed to the organization for purposes of
                    civil or criminal liability.

The Comment does not anywhere suggest that a former employee comes within Rule 4.2’s
protections. The only reasonable conclusion to draw from this omission is that Rule 4.2 does not
apply to former employees.

That, however, does not fully address a lawyer’s ethical obligations in this context. While a lawyer
may communicate with a former employee of an organization without first obtaining the consent
of that organization’s counsel, the lawyer must comply with Rule 4.3 and make it clear that he or
she is not disinterested and explain the nature of and reasons for the communication with the
former employee.1 In particular, the lawyer must fully disclose to the former employee, before
initiating the communication, the following information: (1) the identity of the lawyer’s client and
the nature of that client’s interest in relation to the organization (i.e., the former employer); and
(2) the reason for the communication and the essence of the information sought. After the required
disclosures are made, the lawyer must secure the former employee’s consent


1
    Rule 4.3 addresses a lawyer’s duties in dealing with an unrepresented person:
             In dealing on behalf of a client with a person who is not represented by counsel, a lawyer shall
             not:
                a. state or imply that the lawyer is disinterested; when the lawyer knows or
                    reasonably should know that the unrepresented person misunderstands the
                    lawyer's role in the matter, the lawyer shall make reasonable efforts to correct the
                    misunderstanding; and
                b. give advice other than the advice to secure counsel, if a lawyer knows or
                    reasonably should know that the interests of such a person are or have a reasonable
                    possibility of being in conflict with the interests of a client
GEORGIA RULES OF PROF’L CONDUCT, R. 4.3 (2020) [hereinafter “GEORGIA RULES”].




                                                            2
to the communication. If the former employee refuses to consent, the lawyer must proceed through
the formal discovery process in order to obtain the desired information.

The lawyer must also exercise caution in communicating with the former employee and avoid
utilizing methods of obtaining information that would violate the legal rights of the former
employee or the represented organization.2 In particular, the lawyer must refrain from inquiring
into information that may be protected by the attorney-client privilege or some other evidentiary
privilege.3 Along the same lines, before initiating the communication, the lawyer should ensure
that the former employee is not personally represented by counsel in the matter. If the lawyer
knows or determines that the former employee is individually represented by counsel, the lawyer
must comply with Rule 4.2 and obtain the consent of the former employee’s counsel, unless the
lawyer is otherwise authorized by law or court order to make the communication.

Finally, while this opinion focuses on a lawyer communicating with a former employee of an
organization that is represented by counsel, the guidance it provides is also instructive for
navigating the same situation when the organization is not represented by counsel. A former
employee under such circumstances likewise has a right to know the identity of the lawyer’s client
and the nature of and reasons for the lawyer’s communication. Therefore, even when the
organization is not represented by counsel, a lawyer should make full disclosure to the former
employee as set forth in this opinion and obtain the former employee’s consent before engaging in
any other communication.




2
 See GEORGIA RULES, R. 4.4(a).
3
 See GEORGIA RULES, R. 4.4(a), cmt. [1] (“Responsibility to a client requires a lawyer to subordinate the interests of
others to those of the client, but that responsibility does not imply that a lawyer may disregard the rights of third
persons. It is impractical to catalogue all such rights, but they include legal restrictions on methods of obtaining
evidence from third persons and unwarranted intrusions into privileged relationships.”) (emphasis added).




                                                          3